Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gillian Gardner on 1/18/22.

The application has been amended as follows: 
Claim 1, line 1, after “a plurality” insert “lipid” 
Claim 1, line 3, after the word “said” and before the word “particles” insert “lipid”
Claim 11, line 2, after “plurality of” insert “lipid”
Claim 11, line 3, after the word “said” and before the word “particles” insert “lipid”
Cancel claims 14, 15 and 21
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Instant claims 1, 3-9, 11-13 are 16-18 are allowed. Instant claims are directed to a composition comprising solid lipid microparticles in the size range of 100 to 3000 microns that requires an active agent and a matrix comprising a combination of a low flow excipient . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611